Title: John Adams to Abigail Adams, 2 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 2. 1777 Saturday
     
     By an express last night from Cape May, We learn that the Fleet went out of the Bay, the Morning before, i.e. on Thursday Morning and put to Sea, and went out of Sight.
     What this Man is after, no Wisdom can discover.
     
     
      Aug. 3
     
     Last night another Express says the Fleet appeared off the Capes again, i.e. part of it, upwards of one hundred Sail.
     After all these Feints and Maneuvres, it is most likely he designs to run up the North River, by and by.
     The hot weather grows burthensome. And our Business thickens, and presses. I feel as if I could hardly get along through this Month and the next. But must see it out as well as I can.
     We have News from France, from our Embassadors. The French will not declare War, as yet. They tell the English they neither desire War nor fear it. But they will lend Us Money, and they have sold Us Eighty thousand Stands of Arms, and will aid Us in every indirect Way. So will Spain.
     I hope by this Time you are in perfect Health. Tomorows Post, I hope will confirm the most agreable Account, in the last I received from you, of your being in a good Way. My Health and Spirits and Life are bound up in yours. May Heaven preserve my dearest Friend, and make her happy.
     Never was Wretch, more weary of Misery than I am of the Life I lead, condemned to the dullest servitude and Drudgery, seperated from all that I love, and wedded to all that I hate.
     Digging in a Potato Yard upon my own Garden and living in my own Family would be to me Paradise. The next Time I come home, shall be for a long Time.
    